



Exhibit 10.57


ex1057georgekaoimage.gif [ex1057georgekaoimage.gif]


August 31, 2016




George Kao
[***]




Re:    Employment Offer




Dear George,


We are pleased to offer you employment with Super Micro Computer, Inc. (“the
Company”) in a full time position as a VP, Operations, in our facility located
at San Jose, CA, where you should report to Sara Liu, Chief Administration
Officer and Charles Liang, President. This is an exempt position. Your starting
date will be November 2, 2016.


Your starting compensation will be $290,000 annually, paid semi-monthly.


In addition to your base salary, the Company will pay you a one-time sign-on
bonus in the amount of $20,000, less deductions required by law. This sign-on
bonus will be paid on the first regularly scheduled payroll date after your
start date. Should the Company terminate your employment for Cause or should you
choose to leave the Company voluntarily, in either case prior to the one-year
anniversary of your start date, you will be required to repay the Company the
full amount of the sign-on bonus paid to you upon departure.


After you complete your first six (6) months of employment, you will become
eligible to participate in the Super Micro Computer, Inc. 2016 Equity Incentive
Plan (the “Plan”).  The Company plans to recommend to the Board of Directors, in
accordance with the Company’s Grant Recommendation and Vesting Schedule, that
they approve an award of 6,000 Restricted Stock Units (“the Award”). You must
remain employed by the Company at the time of the Board of Directors meeting in
order to be eligible for the recommended Award, and the number of Units actually
recommended by the Company will depend on your performance and other business
considerations at the time of the Board of Directors meeting.  Any such Award
will be subject to the terms and conditions of the Plan and of the Restricted
Stock Units Agreement between you and the Company, the terms and conditions of
which shall be controlling. Generally speaking, each Unit represents the right
to receive one (1) share of the Company’s common stock on the applicable
settlement date following vesting of the Unit, with 25% of the Units awarded
vesting each year over a four (4) year period of your continuous employment with
the Company, provided that you have remained continuously employed by the
Company as of the vesting date.


After you complete your first six (6) months of employment, the Company also
plans to recommend to the Board of Directors that they grant you an option to
purchase 20,000 shares of the Company’s common stock


HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com

--------------------------------------------------------------------------------





(“the Option Grant”). You must remain employed by the Company at the time of the
Board of Directors meeting in order to be eligible for the recommended Option
Grant, and the number of Options actually recommended by the Company will depend
on your performance and other business considerations at the time of the Board
of Directors meeting. Any such Option Grant will be subject to the terms and
conditions of the Company’s Stock Option Plan and the Stock Option Plan
Agreement between you and the Company, the terms and conditions of which shall
be controlling. Generally speaking, however, the Options granted will be
incentive stock options to the maximum extent allowed by the Internal Revenue
Code, the exercise price per share will be the fair market value of the common
stock on the date of the grant, as determined by the Board of Directors, and
vesting will be retroactive so that your Options will vest, commencing with your
first day of employment, over a four (4) year period of your continuous
employment with the Company.


You will also be eligible to participate in the employment benefits programs and
plans which are generally made available to the Company’s full-time employees,
as amended by the Company at its discretion from time to time. Your first 90
days of employment are considered an Introductory Period.


When you arrive to work, you will receive a copy of the Company’s Employee
Handbook which describes our current benefits, and their eligibility
requirements, in more detail. You will be required to sign the Employee
Acknowledgment and Agreements form found at the end of our Employee Handbook as
a condition of your employment.


In accordance with our At Will Employment Policy, your employment will be on an
“at will” basis. This means that either you or the Company can terminate your
employment at any time, with or without prior notice, for any reason or for no
reason at all.


As a condition of employment, you must agree to arbitrate any disputes arising
from your employment or termination of employment in accordance with the
Company’s Arbitration of Disputes Policy. You will be required to sign the
Company’s Arbitration Agreement before you start work.


You will also be required, as a condition of employment, to sign the Company’s
Employee Confidential Information, Non-Solicitation And Inventions Agreement,
which generally provides that you will not disclose or misappropriate the
Company’s confidential, proprietary information and trade secrets, or any other
information concerning the business, finances, transactions or affairs of the
Company which may come to your knowledge during your employment with the
Company, to the maximum extent permissible by law. You also must agree that you
will not disclose or misuse any confidential or trade secret information
belonging to any other person, including a prior employer, and before you start
work you must provide us with a copy of any agreement between you and any other
person or entity, including any prior employer, which deals with their
confidential or trade secret information and/or which might prevent you from
working for another employer, like the Company; note that this offer is
contingent upon the Company’s review of any such agreement.


This offer is contingent upon your satisfactory completion of an Employment
Application and an I-9 Form employment eligibility verification, and your
signing all required employment documents, including the Employee Acknowledgment
and Agreements form (which includes an At Will Employment Agreement, a
Confidentiality and Information Systems Agreement, and an Arbitration Agreement)
and our Employee Confidential Information, Non-Solicitation And Inventions
Agreement. Employment is also contingent upon the receipt of approved results of
any background check and employment reference checks.






HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com



--------------------------------------------------------------------------------





Please indicate your acceptance of this employment offer by signing and
returning the original of this letter to me on or before September 6, 2016. If I
have not received your signed acceptance by that date, this offer will expire of
its own accord. Of course, you should keep a copy of this letter and your signed
acceptance for your own records also.


You need to attend the next available Orientation after your Starting Date. You
will be notified by HR concerning your Orientation date.


Please remember to bring proof of eligibility to work in the United States with
you on your first day of employment.


We take this opportunity to welcome you to Super Micro Computer, Inc. and trust
that your association with us will be mutually beneficial and rewarding.


Sincerely,


SUPER MICRO COMPUTER, INC.




/s/ Sara Liu
Sara Liu
Chief Administration Officer


********************************************************
ACCEPTANCE OF EMPLOYMENT OFFER


I agree to the foregoing.




Dated: 9/2/2016 /s/ George Kao
Candidate signature






HEADQUARTERS
980 Rock Avenue ∙ San Jose, CA 95131 USA ∙ Tel: (408) 503-8000 ∙ Fax: (408)
503-8047 ∙ www.supermicro.com

